FILED
                            NOT FOR PUBLICATION                              MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA PANTALEON-FLORES,                          No. 10-71174

              Petitioner,                        Agency No. A095-638-340

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       Maria Pantaleon-Flores, a native and citizen, petitions pro se for review of

the decision of the Board of Immigration Appeals denying, as untimely, Pantaleon-

Flores’s second motion to reopen and reconsider the underlying denial of her




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal, based on her failure to establish the

requisite hardship to her qualifying United States citizen children.

      Pantaleon-Flores has waived any challenge to the BIA’s decision denying

her motion to reopen and reconsider by failing to raise any arguments related to the

BIA’s dispositive determination that the motion was untimely. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71174